Citation Nr: 9911512	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for pelvic adhesive 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from October 1989 to January 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision.  The 
veteran appeared at a personal hearing before a Hearing 
Officer at the RO in December 1992.  In February 1997, the 
Board remanded this case for the development of additional 
evidence.  The requested development having been completed, 
to the extent possible, this matter is now ready for 
appellate review.


FINDINGS OF FACT

1.  Sufficient evidence to render an equitable disposition of 
this appeal has been obtained by the RO.

2.  Pelvic adhesive disease is manifested by complaints of 
spontaneously resolving intermittent partial bowel 
obstructions with no radiographic documentation,  chronic 
pain treated approximately thrice weekly with Toradol, and a 
soft, non-tender abdomen.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating 
greater than 30 percent for pelvic adhesive disease have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§  4.20, 4.114, and Diagnostic Code 7399-
7301(1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran's claim of possible 
deterioration with respect to this condition since the last 
final decision on the merits is at least plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts pertinent to 
these issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist her as mandated by law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When a condition is 
encountered which is not specifically listed in the rating 
schedule, 38 C.F.R. § 4.20 permits the assignment of a 
disability evaluation for that condition in appropriate 
cases, based upon analogy to a similar, listed, condition.  
The Code requires that the two conditions be closely related 
not only in the functions affected, but also in their 
anatomical location and symptomatology.  38 C.F.R. § 4.20.
  
When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, 7 Vet. 
App. at 58. 

Accordingly, the Board has reviewed all the evidence of 
record pertaining to the history of the disability at issue, 
and has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to that disability.  Francisco v. Brown, 
7 Vet. App. at 58.

The veteran's pelvic adhesive disease is now rated as 30 
percent disabling by analogy to Diagnostic Code 7301, 
effective from January 10, 1992, the day after the veteran's 
separation from service.  38 C.F.R. §§ 4.20, 4.114, and 
Diagnostic Code 7399-7301.

Diagnostic Code 7301 provides ratings for adhesions of the 
peritoneum.  The highest 50 percent evaluation is assignable 
when there are severe symptoms including definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or an operation with drainage.  A 30 percent 
evaluation is assignable when there are moderately severe 
symptoms with partial obstruction manifested by delayed 
motility of a barium meal and less frequent and less 
prolonged episodes of pain.  38 C.F.R. § 4.115, and 
Diagnostic Code 7301.

The veteran attended a personal hearing before a Hearing 
Officer at the RO in December 1992.  She testified that she 
had chronic diarrhea six days a week, about six to ten times 
a day, which she believed was due to her adhesions.  She 
further testified that she took Darvon for her chronic pain, 
had to eat in small amounts, rest a lot, and digest her food 
slowly.  She stated that moving or turning her body caused 
her pain.

The claims file contains reports of the veteran's VA 
outpatient treatment during the period from November 1992 to 
December 1993.  In August 1993, it was noted that the veteran 
had a history of a hysterectomy in 1984, a salpingo-
oophorectomy and lysis of adhesions in February 1991, and a 
cholecystectomy and repeat lysis of adhesions in November 
1991.  The veteran described her pain as being at a level of 
6 on a scale of from 1 to 10.  In November 1993, it was noted 
that the veteran had chronic pain syndrome secondary to 
abdominal adhesions, and intermittent bowel obstructions.  

VA hospitalization reports for the period from June to July 
1994 indicate that the veteran was admitted in order to taper 
off Methadone which she had been taking for her chronic pain.  
In July 1994, it was noted that her abdomen was soft and non-
tender with positive bowel sounds and no detectable hernia.

The report of the veteran's November 1997 VA examination 
noted that she presented with complaints of adhesions.  She 
stated that she had intermittent cramping abdominal pain with 
diarrhea which would last two to three days followed by 
periods of constipation lasting from five to six days.  She 
remarked that the cramping, diarrhea, and constipation had 
become progressively worse since 1991.  She stated that 
sometimes she could go two to three weeks with normal bowel 
function.  She reported that the episodes of constipation 
resolved on their own, and that she had not had 
hospitalization for them.  The veteran further reported that 
she took Toradol approximately three times a week, and used 
relaxation techniques for pain relief.  The examiner noted 
that the veteran had not lost weight.  Her abdomen was flat, 
soft and non-tender with no palpable masses.  No tenderness 
was associated with her surgical scars.  The diagnostic 
impression was intermittent partial bowel obstructions, never 
hospitalized, with no known radiographic documentation.  The 
examiner remarked that the veteran had a relatively unusual 
history for partial small bowel obstructions in that they 
were recurrent, frequent, and always resolved spontaneously 
without hospitalization.

The veteran was hospitalized in February 1998 in a VA Medical 
Center for esophageal problems.  She underwent laparoscopic 
fundoplication.  After the procedure it was noted that she 
had a good return of bowel function.

Upon consideration of all the evidence of record, the Board 
finds that the 30 percent disability rating currently in 
effect for pelvic adhesive disease is appropriate and should 
not be increased at this time.  No evidence has been 
presented to show that the veteran is now experiencing severe 
symptoms including definite partial obstruction shown by X-
ray, with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting.  Therefore, a 50 percent 
evaluation would not be assignable by analogy to Diagnostic 
Code 7301.  The Board considered whether the veteran might be 
eligible for a higher rating under any other Diagnostic Code, 
but determined that Diagnostic Code 7301 is the most closely 
analogous disability in terms of function, anatomical 
location and symptomatology.

In reaching its decision on the issue on appeal, the Board 
has considered the complete history of the disability in 
question as well as current clinical manifestations and the 
effect the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  The evidence 
with regard to this matter is not so evenly balanced as to 
raise doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a disability rating greater than 30 percent 
for pelvic adhesive disease  is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 


